Citation Nr: 1237071	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected postoperative recurrent left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The February 2007 rating decision, in relevant part, denied entitlement to an increased rating for postoperative recurrent left shoulder dislocation.  The Veteran appealed this denial.  In an April 2008 rating decision, the RO increased the evaluation to 30 percent disabling, effective November 30, 2006.  A November 2008 rating decision awarded a temporary total evaluation following surgery for the period from October 14, 2008, to December 1, 2008, at which time the evaluation was returned to 30 percent.

The Veteran testified in a Video Conference hearing before the undersigned Veterans Law Judge in November 2008; a transcript of that hearing is associated with the claims file.

In January 2009, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

In a September 2010 decision, the Board denied a rating in excess of 30 percent for the Veteran's left shoulder disability for the period from November 30, 2006, through October 13, 2008.  The Board also granted a rating of 40 percent, but no higher, for the left shoulder disability beginning on December 1, 2008.  The Board also determined that the issue of entitlement to a TDIU had been raised by the record, and it referred this issue to the RO for appropriate action.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in June 2012, the Court affirmed the Board's decision with respect to the assignment of ratings for the left shoulder disability.  It also determined that "[b]ecause the appellant's claim for a higher disability rating for his service-connected [left shoulder] condition was properly before the Board, and because the issue of his entitlement to TDIU was a part of that claim, the Board erred in referring, rather than remanding, the TDIU issue to the RO." It cited Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities as part of the initial adjudication of a claim), and Godfrey v. Brown, 7 Vet. App. 398, 409-10 (1995) (referral, rather than remand, to the RO of an issue is appropriate where the issue is not in appellate status), in support of this proposition. 

The Court reversed the Board's decision to refer, rather than remand, the TDIU claim, and directed the Board to remand that issue.  The Court otherwise affirmed the Board's decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's June 2012 memorandum decision, discussed above, the issue of entitlement to a TDIU is properly considered as part of the increased rating claim for postoperative recurrent left shoulder dislocation, which was adjudicated by the Board in September 2010, and affirmed by the Court in June 2012.  Rice, 22 Vet. App. at 454-455.  

The Board acknowledges that the Veteran is now in receipt of a 100 percent combined rating for all disabilities.  However, as that rating was not effective until June 15, 2010.  As the claim pertaining to the Veteran's left shoulder disability was filed prior to that date, the potential entitlement to a TDIU exists prior to that date. 

In light of the Court's remand on this issue, the Board must remand the claim of entitlement to a TDIU due to service-connected postoperative recurrent left shoulder dislocation to the RO for appropriate development and adjudication in the first instance.  Godfrey, 7 Vet. App. at 409-10.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, to obtain relevant employment information.

2.  After the above has been completed to the extent possible, conduct any additional development deemed necessary, to include obtaining a retrospective VA medical opinion if deemed necessary.  Thereafter, adjudicate the Veteran's claim for a TDIU due to postoperative recurrent left shoulder dislocation, to include extraschedular consideration if necessary.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


